Citation Nr: 1035889	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-29 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residual 
quadraperesis, secondary to C6-7 spinal stenosis surgery.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1966 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In December 2003, the Veteran underwent a C6-7 anterior 
cervical discectomy and fusion with graft; as a result of this 
procedure, the Veteran sustained residual quadraperesis.  

2.  The Veteran's residual quadraperesis was not a reasonably 
foreseeable consequence of VA treatment.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 for 
residual quadraperesis as secondary to C6-7 spinal stenosis 
surgery have been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Since the Board has 
decided to grant the claim, any failure to notify and/or assist 
the Veteran pursuant to the VCAA cannot be considered prejudicial 
to the Veteran.  The Board will therefore proceed to address the 
claim on the merits.

The Veteran contends that he is entitled to benefits under 
38 U.S.C.A. § 1151 as a result of additional disability (i.e., 
quadraperesis) incurred from a VA cervical spine surgery 
performed in December 2003.  

Prior to the December 2003 surgery, the Veteran's symptomatology 
consisted of bilateral arm pain, neck pain, and numbness to the 
4th and 5th digits, bilaterally.  The Veteran also endorsed 
incontinence, loss of balance, and lower extremity weakness.  A 
December 2003 pre-operative noted reflects that magnetic 
resonance imaging (MRI) at this time revealed "severe" stenosis 
at C6-7 and multilevel degenerative disc disease with significant 
anterior osteophytes.  The planned course of action was to 
perform a C6-7 anterior cervical discectomy and fusion with graft 
in December 2003.  The pre-operative note also shows that the 
risks and alternatives of surgery, including injury to the nerve 
roots or spinal cord with permanent neurological deficit, were 
fully discussed with the Veteran.  It was noted that the Veteran 
consented to the surgical intervention outlined above and the 
surgery was performed on December 29, 2003.  

A December 31, 2003 post-operative report shows that the Veteran 
was diagnosed with quadraperesis as he was experiencing both 
upper and lower extremity weakness, along with impaired light 
touch sensation.  

It was also noted that the cervical fusion had proved to be a 
"very difficult" procedure for several reasons.  First, the 
size of the Veteran's neck and extensive anterior osteophytes 
made localizing the operative level very difficult.  Secondly, 
the angle of the C6-7 disc was such that visualization of the 
disc space was difficult.  The procedure was further complicated 
by a cerebrospinal fluid (CSF) leak.  And, finally, the extensive 
anterior osteophytes made plate placement impossible.  See VA 
Surgery Attending Post-Op Note, dated December 29, 2003.  

Upon discharge from the hospital in February 2004, the VA 
hospitalization summary shows diagnoses of cervical stenosis, 
status post anterior cervical discectomy and fusion, and post-
operative weakness and numbness.  It was noted that a 
postoperative MRI showed very minimal signal changes within the 
spinal cord itself; accordingly, the physician suspected that the 
Veteran's extremity weakness was a consequence of mild, but 
prolonged neck extension during the procedure and/or actual 
decompression.  

In May 2004, the Veteran underwent a C & P examination in 
connection with his claim for benefits under 38 U.S.C.A. § 1151.  
After physical examination and review of the claims file, the 
examiner concluded that the Veteran clearly suffered from an 
intraoperative event resulting in a clinical spine syndrome.  The 
examiner noted that the surgery was technically very difficult, 
stemming from the fact that the Veteran had significant anterior 
vertebral body osteophyte formation, which made visualization of 
the vertebral bodies difficulty, especially with respect to the 
inferior margin of the C6-7 disc body.  The examiner also 
referred to a VA post-operative report which essentially 
confirmed that the Veteran likely had an intraoperative cervical 
cord contusion of uncertain cause.  With respect to the issue of 
negligence/lack of proper skill, the VA examiner opined that it 
was not likely that the VA surgical/medical care was at fault in 
causing the Veteran's deficits.  With respect to the issue of 
foreseeability, the VA examiner opined that, "although the 
subsequent deficits occurred secondary to an intraoperative 
event, that occurrence was not likely reasonably foreseeable."  
(Emphasis added).  In so finding, he noted that this was a very 
difficult surgery because visualization of the spinal anatomy had 
been challenging.  In addition, the VA examiner went on to 
explain that in difficult surgical procedures, such as the 
Veteran's, "reasonably unforeseeable events do unfortunately 
occur." (Emphasis added).    






Analysis

As was noted previously, the Veteran contends that he is entitled 
to benefits under 38 U.S.C.A. § 1151 as a result of residual 
quadraperesis that resulted from a VA cervical spine surgery 
performed in December 2003.

Title 38, United States Code, Section 1151 provides that where a 
Veteran suffers an injury or aggravation of an injury resulting 
in additional disability by reason of VA medical or surgical 
treatment, compensation shall be awarded in the same manner as if 
such disability were service connected.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.361l; see also Anderson v. Principi, 18 Vet. App. 371, 
376 (2004); Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  
The Veteran does not contend, nor does the evidence reflect that 
consideration under any other theory of entitlement is warranted.

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Effective September 2, 2004, the regulations pertaining to claims 
for compensation pursuant to 38 U.S.C. § 1151 filed on or after 
October 1, 1997 were amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 
2004).  Those regulations implemented the provisions of 38 U.S.C. 
§ 1151 and were codified at 38 C.F.R. § 3.361.  The RO 
specifically provided notice of 38 C.F.R. § 3.361 to the Veteran 
in the Statement of the Case issued in July 2006.

Section 1151(a) grants compensation for qualifying disabilities 
to veterans in the same manner as if such disability were 
service-connected, under certain circumstances.  See also 38 
C.F.R. § 3.361 (2009).  First, the disability must be caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran by VA, and the proximate cause of the 
disability must be attributable to: (a) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, medical 
or surgical treatment, or examination; or (b) an event that was 
not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. 
§ 3.361(d).  To establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be demonstrated that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 
3.361(d)(2) (2009).

Second, there must be evidence of additional disability, as shown 
by comparing the Veteran's condition before and after the VA 
medical care in question.  38 C.F.R. § 3.361(b).  In determining 
whether disability resulted from disease or injury or aggravation 
of an existing disease or injury suffered as a result of VA care, 
the evidence of record must show actual causation rather than 
coincidental occurrence.  38 C.F.R. § 3.361(c)(1).  Finally, the 
disability must not be the result of the Veteran's willful 
misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

To establish causation, the competent evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely showing 
that a veteran received care, treatment, or examination, and that 
the veteran now has an additional disability does not establish a 
causal relationship between the two.  See 69 Fed. Reg. 46,433-35, 
codified at 38 C.F.R. § 3.361(c)(1).

In this case, the Board finds that there is no question as to 
whether the Veteran has additional disability as contemplated 
under 38 U.S.C.A. § 1151.  Indeed, the medical records outlined 
above clearly demonstrate postoperative residual quadraperesis.  
Accordingly, the Board concludes both that additional disability 
was chronically shown following the December 2003 VA surgery at 
issue, and that this additional disability is attributable to 
that surgery.

Having reached the aforementioned conclusion, this claim must be 
evaluated to determine whether there was any carelessness, 
negligence, lack of proper skill, error in judgment or similar 
instance of fault on the part of the VA before compensation under 
38 U.S.C.A. § 1151 may be granted.  In this case, relevant 
examination and opinions were provided by an appropriate VA 
examiner in May 2004, and that examiner concluded that there was 
no indication that the Veteran's disability was due to 
carelessness, negligence, lack of proper skill or error in 
judgment on the part of VA.  

However, proximate cause may also be established where the 
additional disability was an event not reasonably foreseeable - 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable, but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider the type of risk 
that a reasonable health care provider would have disclosed as 
part of the procedures for informed consent (in accordance with 
38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2).  Here, while 
the May 2004 examiner did not find there had been any negligence 
with respect to the December 2003 surgery, he did conclude that 
the occurrence that led to Veteran's additional disability was 
not likely reasonably foreseeable, noting that this was a very 
difficult surgery because visualization of the spinal anatomy had 
been challenging.  In addition, the VA examiner went on to 
explain that in difficult surgical procedures, such as the 
Veteran's, "reasonably unforeseeable events do unfortunately 
occur."  The Board further notes that while there is evidence of 
record that reflects that the Veteran had been informed that 
damage to the spinal cord was a possible consequence of this 
surgery, the Veteran asserts that he did not have full use of his 
faculties at the time he signed the consent form, and in any 
event, whether the Veteran's injury was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with this surgery is only one factor for the Board to 
consider.  Thus, since the examiner considered this injury not to 
be reasonably foreseeable, (apparently basing this conclusion on 
the lack of visualization due to the excessive amount of 
osteophytes in the region of the surgery), with no medical 
opinion evidence against such a proposition, the Board will also 
find that the Veteran's quadraperesis was not a foreseeable risk 
of the December 2003 cervical spine surgery.  

In sum, while there is no evidence showing that the proximate 
cause of the Veteran's quadraperesis was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA with respect to the December 
2003 surgery, there is evidence that the Veteran's quadraperesis 
was not a reasonably foreseeable consequence of VA treatment, and 
the Veteran's claim for compensation for such disability pursuant 
to 38 U.S.C.A. § 1151 therefore must be granted.







ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residual 
quadraperesis, secondary to C6-7 spinal stenosis surgery, is 
granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


